IN THE SUPREME COURT OF THE STATE OF DELAWARE

TVP INVESTMENTS, LLC,                     §
                                          §       No. 24, 2019
       Defendant-Below, Appellant,        §
                                          §
       v.                                 §       Court Below:
                                          §       Court of Chancery
DONALD GASGARTH, PAUL                     §       of the State of Delaware
FREISCHLAG, and JEFF ZWITTER,             §
                                          §       C.A. No. 2018-0621-JTL
       Plaintiffs-Below, Appellees.       §

                               Submitted: August 21, 2019
                                Decided: August 26, 2019

Before VALIHURA, VAUGHN and TRAYNOR, Justices.

                                        ORDER

       This 26th day of August, 2019, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of, and for the reasons assigned by the Court of Chancery in its Trial Ruling dated

December 7, 2018, and its Final Order Awarding Advancement to Plaintiffs dated

December 17, 2018;

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice